DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 states having “a narrow potion that has a dimension in the orthogonal direction … the wrap portion is provided within a range of the narrow portion of the tension member.” In the specification in paragraphs [0013] and [0033] they describe the narrow portion having a portion being the wrap portion. However, it is unclear form the specification if the wrap portion and the narrow portion are together or separate items, since they are termed differently. The specification lacks clarity for the specific differences between a “wrap portion” and the “narrow portion.”
Claims 4 and 5 are illustrated in Figures 4, 6 and 7. Based on the drawings and specification, it is not explained or shown how the “wrap portion” can be incorporated in the narrow portion. The “wrap portion” illustrated by reference character 35 is understood by the drawing in Figure 3. However, the specification lacks description to  how that wrap portion will be incorporated with the embodiments shown in Figures 6 and 7. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “wrap portion” in claims 1-5 is used by the claim to appear to mean “the portion aligning over the vent hole,” while the accepted meaning is “to cover by winding or folding; to surround, envelop; to enclose; to wind, coil.” The term is indefinite because the specification does not clearly redefine the term. In the embodiment where the “narrow portion” is folded, there appears to be a clear wrap portion, by the accepted meaning of “wrap.” However, the term in view of the description in the specification, and claims 3 and 5, the term “wrap portion” being a folded portion would not apply. If using the accepted meaning for “wrap,” the limitation for claim 5 would not be possible, and would not include any portion that would meet the meaning of 5. It is unclear from the specification and drawings as to what part of the narrow portion 33 would constitute the wrap portion in the embodiments shown in Figure 6 and 7. As such, claims 1-5 are rejected for being indefinite. 
In claim 1, line 11, the phrase “in a case” is indefinite. The term in the context used means the limitations could not exist when the “direction orthogonal to a length direction of the tension member is an orthogonal direction” is not present. The specification does not provide clarity for when another instance would occur. Examiner suggest deleting the phrase “in a case.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 102(b) as anticipated by US Patent 9,108,590 to Williams (hereinafter Williams) or, in the alternative, under 35 U.S.C. 103 as obvious over Williams in view of US Patent 10,946,828 to Huelke et al. (hereinafter Huelke).
Regarding claim 1, Williams discloses an airbag (710) that is mounted on a vehicle, the airbag comprising: a bag-shaped airbag main body (710) that is inflated as a gas flows into the airbag main body (see Figures 7A and B); at least one tension member (754, 750, 752) that is disposed inside the airbag main body (see Figures 7A and 7B) and regulates an inflated shape of the airbag main body (see Figure 7C); and at least one vent (706) hole that is provided in the airbag main body and through which the gas in the airbag main body is discharged, wherein in two-dimensional view when an inner side of the inflated and deployed airbag main body is viewed from a direction orthogonal to the vent hole via the vent hole, the tension member has a portion that is disposed at a position overlapping the vent hole, and in a case where a direction orthogonal to a length direction of the tension member is an orthogonal direction, a dimension of at least a part of the portion in the orthogonal direction is smaller than a gap of a portion of the vent hole, which corresponds to the portion, in the orthogonal direction (see Figure 7B where both 754 and 752 are smaller in the orthogonal direction than the gap portion of the vent hole 706).
In the alternative, where the portion of the tension member disposed over the vent hole would be required to be a “wrap” or “folded” portion. Williams does not disclose that the portion of the tension member that overlaps the vent hole is “wrapped” or “folded.” However, Huelke discloses having a tension member in an airbag that is a multi-layered tether (see abstract). Huelke discloses the tether (18) and reinforcement (20) may rolled, folded, etc. about a transverse axis (see col. 5, line 61 – col. 6, line 21). Huelke discloses that tethers are made this way, and with multi-layers in order to prevent twisting and to provide rigidity to the tethers (see col. 8, lines 8-38).  It would have been obvious to one having ordinary skill in the art before the time of filing of the claimed invention to have used the tethers of Huelke on the airbag of Williams in order to prevent twisting and provide rigidity. Both systems are airbags, and thus it would have been predictable to one of ordinary skill in the art.
Regarding claim 2, Williams discloses that the portion over the vent is formed such that a dimension in the orthogonal direction is smaller than a maximum gap of the vent hole in the orthogonal direction (see where 752 and 754 are smaller than the vent 706).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevant prior art cited on the PTO-892 includes airbags with tethers and vents with their various configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616